Citation Nr: 0613985	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-33 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1972 to July 1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2002 rating action that granted service 
connection and assigned an initial 30 percent rating for PTSD 
effective December 10, 2001.  The veteran filed a Notice of 
Disagreement with the initial 30 percent rating in February 
2003.  Because the veteran has disagreed with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability). 
The RO issued a Statement of the Case (SOC) in September 
2003, and the veteran filed a Substantive Appeal in November 
2003.  The RO issued Supplemental SOCs (SSOCs) in February 
and May 2004.

By decision of April 2005, the Board denied an initial rating 
in excess of 30 percent for PTSD.  The veteran appealed the 
denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  In October 2005, counsel for the VA Secretary and 
the appellant filed a Joint Motion for Partial Remand to the 
Board.  By Order subsequently in October 2005, the Court 
granted the Joint Motion, vacating that portion of the April 
2005 Board decision that denied an initial rating in excess 
of   30 percent for PTSD, and remanding that issue to the 
Board for proceedings consistent therewith.  

In April 2006, the Board notified the veteran that his 
attorney-representative was retiring from the practice of 
law, and of his options for appointing another representative 
or representing himself in this appeal.  Later that month, 
the Board received a signed statement from the veteran 
indicating that he wanted to represent himself in this 
appeal.  

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In its October 2005 Order, the Court remanded the issue on 
appeal to the Board to consider the matter of referral of the 
claim to the appropriate VA official for consideration of an 
extra-schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b).  However, the RO has not addressed this 
regulation in connection with the claim under consideration.  
Under the circumstances, the Board finds that due process of 
law requires that this matter be considered in the first 
instance by the RO prior to appellate consideration by the 
Board.

While the matter is on remand, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal, notifying him that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2004) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO's letter should 
invite the veteran to submit all pertinent evidence in his 
possession, and also ensure that its notice to the appellant 
meets the requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), to 
include discussion of the criteria for all possible schedular 
ratings for the applicable rating codes, and information 
regarding the effective date that may be assigned, if 
appropriate.

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  This 
should include obtaining all outstanding records of VA 
medical treatment of the veteran.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that all outstanding records of psychiatric 
treatment and evaluation of the veteran at the VA Medical 
Center (VAMC), Fayetteville, North Carolina from 2004 to the 
present time should be obtained and associated with the 
claims file.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either such records are received, or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Fayetteville VAMC complete copies of all 
records of psychiatric treatment and/or 
evaluation of the veteran from 2004 to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should furnish the veteran a 
letter providing notification of the 
duties to notify and assist imposed by 
the VCAA.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim on 
appeal, and specific notice as to the 
type of evidence necessary to 
substantiate it.  To ensure that the duty 
to notify the claimant what evidence will 
be obtained by whom is met, the RO's 
letter should request the veteran to 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  In this regard, the 
RO must document its specific 
consideration of the applicability of the 
provisions of 38 C.F.R. § 3.321(b) 
(prescribing procedures for assignment of 
an extraschedular rating).  
  
6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish him an 
appropriate SSOC that includes citation 
to and consideration of all additional 
legal authority considered (specifically, 
the provisions of 38 C.F.R. § 3.321(b)), 
and clear reasons and bases for all 
determinations (to include discussion of 
the criteria for all possible schedular 
ratings for the applicable rating codes, 
and information regarding the effective 
date that may be assigned, consistent 
with the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, if not otherwise met), and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

